Exhibit 10.1

 

SECOND AMENDED AND RESTATED SHAREHOLDER AGREEMENT

 

BY AND BETWEEN

 

PEPSIAMERICAS, INC.,
A DELAWARE CORPORATION,

 

AND

 

PEPSICO, INC.,
A NORTH CAROLINA CORPORATION

 

 

DATED AS OF SEPTEMBER 6, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

CERTAIN DEFINITIONS

 

 

Section 1.1

 

Certain Definitions

 

 

 

 

 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

 

Section 2.1

 

Representations and Warranties of the Company

 

 

Section 2.2

 

Representations and Warranties of the Shareholder

 

 

 

 

 

 

 

ARTICLE III

 

SHAREHOLDER AND COMPANY CONDUCT

 

 

Section 3.1

 

Acquisition of Voting Securities

 

 

Section 3.2

 

Required Reduction of Ownership Percentage

 

 

Section 3.3

 

Top-Up Rights

 

 

Section 3.4

 

Transfer

 

 

Section 3.5

 

Charter and By-Laws

 

 

Section 3.6

 

Rights Agreement

 

 

Section 3.7

 

Special Meetings Requested by the Shareholder; Nominations

 

 

Section 3.8

 

No Agreements

 

 

 

 

 

 

 

ARTICLE IV

 

EFFECTIVENESS AND TERMINATION

 

 

Section 4.1

 

Effectiveness

 

 

Section 4.2

 

Termination

 

 

Section 4.3

 

Amendments Following Certain Acquisitions

 

 

 

 

 

 

 

ARTICLE V

 

MISCELLANEOUS

 

 

Section 5.1

 

Injunctive Relief

 

 

Section 5.2

 

Successors and Assigns

 

 

Section 5.3

 

Amendments; Waiver

 

 

Section 5.4

 

Notices

 

 

Section 5.5

 

Applicable Law

 

 

Section 5.6

 

Headings

 

 

Section 5.7

 

Integration

 

 

Section 5.8

 

Severability

 

 

Section 5.9

 

Consent to Jurisdiction

 

 

Section 5.10

 

Counterparts

 

 

 

i

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED SHAREHOLDER AGREEMENT, dated as of September 6, 2005
(this “Agreement”), by and between PepsiAmericas, Inc., a Delaware corporation
(the “Company”), and PepsiCo, Inc., a North Carolina corporation (the
“Shareholder”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Shareholder are parties to a Shareholder Agreement,
dated as of May 20, 1999, as amended and restated as of November 30, 2000 (the
“Original Shareholder Agreement”);

 

WHEREAS, Shareholder is currently the owner of certain outstanding shares of
common stock,  par value $0.01 per share of the Company (the “Common Stock”);

 

WHEREAS, the Company and the Shareholder again desire to amend and restate in
this Agreement certain terms and conditions concerning the acquisition and
disposition of Voting Securities (as defined herein) of the Company by the
Shareholder, and related provisions concerning the Shareholder’s relationship
with and investment in the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

CERTAIN DEFINITIONS

 

Section 1.1  Certain Definitions.  In addition to other terms defined elsewhere
in this Agreement, as used in this Agreement, the following terms shall have the
meanings ascribed to them below:

 

“Affiliate” shall mean, with respect to any person, any other person that
directly or indirectly through one or more intermediaries controls or is
controlled by or is under common control with such person.  For the purposes of
this definition, “control,” when used with respect to any particular person,
means the power to direct the management and policies of such person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Affiliated Transaction Committee” shall mean the Affiliated Transaction
Committee of the Board.

 

“Agreement” shall have the meaning assigned to such term in the preamble.

 

“Beneficial Owner” (and, with correlative meanings, “Beneficially Own” and
“Beneficial Ownership”) of any interest means a Person who, together with his or
its Affiliates, is or may be deemed a beneficial owner of such interest for
purposes of Rule 13d-3 or 13d-5 under the Exchange Act, or who, together with
his or its Affiliates, has the right to become such a

 

--------------------------------------------------------------------------------


 

beneficial owner of such interest (whether such right is exercisable immediately
or only after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise, conversion or exchange of any warrant,
right or other instrument, or otherwise; provided that a Person shall not be
deemed the Beneficial Owner of Voting Securities solely as a result of having
been granted a revocable proxy relating to such Voting Securities in connection
with any one special or annual meeting of shareholders of the Company (including
any postponements or adjournments thereof), nor shall the procurement of such a
proxy be deemed to give the proxy holder “control” over any Person as to which
such proxy holder does not otherwise have control.

 

“Board” shall mean the Board of Directors of the Company in office at the
applicable time, as elected in accordance with the By-Laws.

 

“Buy-Back Offer” shall have the meaning set forth in Section 3.2 of this
Agreement.

 

“By-Laws” shall mean the by-laws of the Company, as they may be amended from
time to time.

 

“Charter” shall mean the Certificate of Incorporation of the Company, as it may
be amended from time to time.

 

“Commission” shall mean the United States Securities and Exchange Agreement.

 

“Common Stock” shall have the meaning assigned in the recitals of this
Agreement.

 

“Company” shall have the meaning assigned in the preamble.

 

“Director” shall mean any member of the Board of Directors of the Company in
office at the applicable time, as elected in accordance with the provisions of
the By-Laws.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Family” shall mean, with respect to any natural person, (i) any child,
stepchild, parent, stepparent, spouse or sibling, and (ii) any grandchild,
grandparent, uncle, aunt, first cousin, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law who Beneficially
Owns greater than 1% of the Voting Power or who has entered into an agreement or
commitment with said natural person with respect to the Voting Securities, and
shall in each case include adoptive relationships.

 

“Independent Director” shall mean any person who is both (i) independent of and
otherwise unaffiliated with any member of the Shareholder Group, and who is not
a director, officer, employee, consultant or advisor (financial, legal or other)
of any member of the Shareholder Group and has not served in any such capacity
in the previous two (2) years and (ii) not an officer or employee, consultant or
advisor (financial, legal or other) of the Company and has not served in any
such capacity in the previous two (2) years.

 

“Maximum Ownership Percentage” shall mean, calculated at a particular point in
time, a Total Ownership Percentage of 49.0%; provided that in the event of a
Permitted Acquisition which results in the Shareholder Group’s Total Ownership
Percentage exceeding 49.0%, so long

 

2

--------------------------------------------------------------------------------


 

as the Shareholder Group’s Total Ownership Percentage exceeds 49.0% due to such
Permitted Acquisition, the Maximum Ownership Percentage shall become the
Shareholder Group’s Total Ownership Percentage giving effect to such Permitted
Acquisition.

 

“Minimum Price” shall mean the highest average of per share closing prices on
the NYSE Composite Tape of the Voting Securities (or, if the Voting Securities
are not quoted on the NYSE Composite Tape, on the principal United States
securities exchange registered under the Exchange Act on which such Voting
Securities are listed, or, if such Voting Securities are not listed on any such
exchange, the closing sale price or bid quotation with respect to such Voting
Securities on the National Association of Securities Dealers, Inc. Automated
Quotations System or any system then in use; provided, however, if no such
quotations are available with respect to such Voting Securities, the price of
such Voting Securities shall be the public market trading value as determined by
an investment banker of nationally recognized reputation selected by the
Independent Directors) over any 20 consecutive trading day period during the 18
month period preceding the date of the first public announcement of a
Shareholder Offer.

 

“NYSE” shall mean the New York Stock Exchange, Inc.

 

“Permitted Acquisition” shall mean the acquisition of Voting Securities pursuant
to (1) a transaction or series of transactions that would not result,
individually or in the aggregate, in any member of the Shareholder Group, singly
or as part of a partnership, limited partnership, syndicate or other 13D Group,
directly or indirectly, acquiring, proposing to acquire, or publicly announcing
or otherwise disclosing an intention to propose to acquire, or offering or
agreeing to acquire, by purchase or otherwise, Beneficial Ownership of any
security so as to cause the Shareholder Group’s Total Ownership Percentage to
exceed the Maximum Ownership Percentage, (2) a Shareholder Offer at a price
which is not less than the Minimum Price, (3) a merger or other business
combination approved by a majority of the Voting Power attributable to Voting
Securities not Beneficially Owned by the Shareholder Group, or (4) a transaction
approved by a majority of the Independent Directors.  For purposes of this
definition, the value of any securities offered in exchange for Voting
Securities pursuant to a Shareholder Offer shall be the average of closing
prices on the NYSE Composite Tape of such securities (or, if such securities are
not quoted on the NYSE Composite Tape, on the principal United States securities
exchange registered under the Exchange Act on which such securities are listed,
or, if such securities are not listed on any such exchange, the closing sale
price or bid quotation with respect to such security on the National Association
of Securities Dealers, Inc. Automated Quotations System or any system then in
use; provided, however, if no such quotations are available with respect to such
securities, the price of such securities shall be the public market trading
value as determined by an investment banker of nationally recognized reputation
selected by the Independent Directors) over the five consecutive trading day
period preceding the date of the first public announcement of such Shareholder
Offer.

 

“Permitted Significant Transferee” shall have the meaning set forth in
Section 3.4 of this Agreement.

 

“Person” shall mean any individual, partnership, joint venture, corporation,
trust, unincorporated organization, government or department or agency of a
government.

 

3

--------------------------------------------------------------------------------


 

“Pohlad Group” shall mean Robert C. Pohlad, any Affiliate of Robert C. Pohlad
(other than the Company or its subsidiaries), any member of Robert C. Pohlad’s
Family, and any Person with whom Robert C. Pohlad, any Affiliate of Robert C.
Pohlad or any member of Robert C. Pohlad’s Family is part of a 13D Group.

 

“Repurchase” shall have the meaning set forth in Section 3.2 of this Agreement.

 

“Rights Agreement” shall mean the Shareholder Rights Agreement, dated as of
May 20, 1999, as amended.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Shareholder” shall have the meaning assigned in the preamble.

 

“Shareholder Affiliate” shall mean any Affiliate of the Shareholder (other than
the Company or its subsidiaries).

 

“Shareholder Group” shall mean the Shareholder, any Shareholder Affiliate, any
Permitted Significant Transferee and any Person with whom the Shareholder, any
Shareholder Affiliate or any Permitted Significant Transferee is part of a 13D
Group in respect of Voting Securities.

 

“Shareholder Offer” shall mean (i) a tender offer or exchange offer by any
member of the Shareholder Group for all Voting Securities not Beneficially Owned
by the Shareholder Group or (ii) a merger or other business combination pursuant
to which all Voting Securities not Beneficially Owned by the Shareholder Group
are proposed to be exchanged or converted.

 

“Significant Transferee” shall mean a transferee which would have a Total
Ownership Percentage of greater than 20% after giving effect to any proposed
Transfer.

 

“13D Group” shall mean any group of Persons acquiring, holding, voting or
disposing of any Voting Security which would be required under Section 13(d) of
the Exchange Act and the rules and regulations thereunder to file a statement on
Schedule 13D with the Commission as a “person” within the meaning of
Section 13(d)(3) of the Exchange Act; provided that a Person shall not be deemed
to be part of a 13D Group with another Person solely as a result of having been
granted a revocable proxy relating to such Person’s Voting Securities in
connection with any one special or annual meeting of shareholders of the Company
(including any postponements or adjournments thereof).

 

“Total Ownership Percentage” shall mean, calculated at a particular point in
time, the Voting Power represented by the Voting Securities Beneficially Owned
by the Person (or Persons) whose Total Ownership Percentage is being determined.

 

“Total Voting Power” shall mean, calculated at a particular point in time, the
aggregate Votes represented by all then outstanding Voting Securities.

 

“Trading Day”, with respect to a Voting Security, shall mean a day on which the
principal national securities exchange on which such Voting Security is listed
or admitted to

 

4

--------------------------------------------------------------------------------


 

trading is open for the transaction of business or, if such security is not
listed or admitted to trading on any national securities exchange, any day other
than a Saturday, Sunday or a day on which banking institutions in the City of
New York are authorized or obligated to close.

 

“Transfer” shall mean any sale, transfer, pledge, encumbrance or other
disposition to any Person, and to “Transfer” shall mean to sell, transfer,
pledge, encumber or otherwise dispose of to any Person.

 

“Votes” shall mean votes entitled to be cast generally in the election of
Directors, assuming the conversion of any securities then convertible into
Common Stock or shares of any other class of capital stock of the Company then
entitled to vote generally in the election of Directors.

 

“Voting Power” shall mean, calculated at a particular point in time, the ratio,
expressed as a percentage, of (a) the Votes represented by the Voting Securities
with respect to which the Voting Power is being determined to (b) Total Voting
Power.

 

“Voting Securities” shall mean the Common Stock and shares of any other class of
capital stock of the Company then entitled to vote generally in the election of
Directors and any securities then convertible into Common Stock or shares of any
other class of capital stock of the Company then entitled to vote generally in
the election of Directors.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.1  Representations and Warranties of the Company.  The Company
represents and warrants to the Shareholder as of the date hereof as follows:

 

(a)           The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware and has
all necessary corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder.

 

(b)           This Agreement has been duly and validly authorized by the Company
and all necessary and appropriate action has been taken by the Company to
execute and deliver this Agreement and to perform its obligations hereunder.

 

(c)           This Agreement has been duly executed and delivered by the Company
and assuming due authorization and valid execution and delivery by the
Shareholder, this Agreement is a valid and binding obligation of the Company,
enforceable against it in accordance with its terms.

 

Section 2.2  Representations and Warranties of the Shareholder.  The Shareholder
represents and warrants to the Company as of the date hereof as follows:

 

(a)           The Shareholder has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the State of North Carolina
and has all

 

5

--------------------------------------------------------------------------------


 

necessary corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder.

 

(b)           This Agreement has been duly and validly authorized by the
Shareholder and all necessary and appropriate action has been taken by the
Shareholder to execute and deliver this Agreement and to perform its obligations
hereunder.

 

(c)           This Agreement has been duly executed and delivered by the
Shareholder and assuming due authorization and valid execution and delivery by
the Company, this Agreement is a valid and binding obligation of the
Shareholder, enforceable against it in accordance with its terms.

 

ARTICLE III

 

SHAREHOLDER AND COMPANY CONDUCT

 

Section 3.1  Acquisition of Voting Securities.  Subject to the provisions of
this Agreement, during the term of this Agreement, the Shareholder agrees with
the Company that, without the prior approval of a majority of the Independent
Directors, the Shareholder will not, and will cause each member of the
Shareholder Group not to, take any of the following actions:

 

(a)           singly or as part of a partnership, limited partnership, syndicate
or other 13D Group, directly or indirectly, acquire, propose to acquire, or
publicly announce or otherwise disclose an intention to propose to acquire, or
offer or agree to acquire, by purchase or otherwise, Beneficial Ownership of any
Voting Security so as to cause the Shareholder Group’s Total Ownership
Percentage to exceed the Maximum Ownership Percentage, other than pursuant to a
Permitted Acquisition;

 

(b)           form, join or in any way participate in a 13D Group with respect
to any Voting Securities of the Company or any securities of its subsidiaries if
such 13D Group’s Total Ownership Percentage would exceed the Maximum Ownership
Percentage;

 

(c)           initiate (including by means of proposing or publicly announcing
or otherwise disclosing an intention to propose, solicit, offer, seek to effect
or negotiate) a merger, acquisition or other business combination transaction
relating to the Company (other than a merger, acquisition or business
combination of a third party (not a member of the Shareholder Group) with the
Company) which would not be, if consummated, a Permitted Acquisition.

 

The Shareholder Group shall not be prohibited by the terms of this Agreement
from taking any action or exercising any right which is not inconsistent with
the terms of this Agreement, including soliciting or obtaining the revocable
proxy of any other shareholder of the Company with respect to the election of
directors or any other matter, seeking the election of new directors, calling
special meetings of shareholders of the Company, making shareholder proposals,
engaging in discussions with the Board or the management of the Company or
otherwise voting its Voting Securities in any manner in which any member of the
Shareholder Group shall determine in its sole discretion.  In addition, this
section shall not be deemed to

 

6

--------------------------------------------------------------------------------


 

restrict Directors affiliated with the Shareholder from participating as Board
members in the direction of the Company.

 

Section 3.2  Required Reduction of Ownership Percentage.

 

(a)           If at any time the Shareholder Group’s Total Ownership Percentage
exceeds the Maximum Ownership Percentage other than as permitted pursuant to the
terms of this Agreement, then the Shareholder shall, or shall cause the
Shareholder Group to, consistent with the provisions of this Agreement, promptly
(in any event, prior to the earliest to occur of (i) the record date for the
next annual or special meeting of shareholders of the Company, (ii) the record
date for the taking of any action of shareholders of the Company by written
consent or (iii) the purchase of any additional Voting Securities by any member
of the Shareholder Group) take all action necessary to reduce the amount of
Voting Securities Beneficially Owned by the Shareholder Group such that the
Shareholder Group’s Total Ownership Percentage is not greater than the Maximum
Ownership Percentage.

 

(b)           During the term of this Agreement, if the Company purchases shares
of Common Stock from the public, whether by tender offer, open market purchase
or otherwise (a “Repurchase”), the Company shall contemporaneously with the
Repurchase offer to purchase from the Shareholder Group, on the same terms and
conditions, including price, as in the Repurchase, a percentage of those shares
of Common Stock Beneficially Owned by the Shareholder Group equal to the
percentage of shares of Common Stock to be Repurchased from the Beneficial
Owners of shares of Common Stock other than the Shareholder Group (the “Buy-Back
Offer”).  The Company shall provide notice to the Shareholder of its intention
to engage in a Repurchase and of the mechanism by which the Repurchase shall
occur not less than thirty (30) days in advance of the date on which the
Repurchase is to be consummated, and the Shareholder shall provide notice to the
Company within ten (10) days of receipt of such notice of whether the
Shareholder Group intends to accept the Buy-Back Offer.

 

Section 3.3  Top-Up Rights.  During the term of this Agreement, if the
Shareholder Group’s Total Ownership Percentage is below the Maximum Ownership
Percentage, the Shareholder Group may at its option purchase Voting Securities
from time to time in the open market or otherwise in an amount not in excess of
the amount that would cause the Shareholder Group’s Total Ownership Percentage
to exceed the Maximum Ownership.

 

Section 3.4  Transfer.  Except for any requirements of the Securities Act
applicable to such Transfer, each of the members of the Shareholder Group may
Transfer any of the Voting Securities Beneficially Owned by such member of the
Shareholder Group to any transferee which is not a Significant Transferee
without restriction, and may effect such a Transfer to a Significant Transferee
with the prior written consent of a majority of the Independent Directors;
provided, however, that each of such members of the Shareholder Group may
Transfer any of such Voting Securities to any Significant Transferee without
restriction (other than as contemplated in the last sentence of this
Section 3.4) or obtaining such consent if, at the time of such Transfer, the
Shareholder Group Beneficially Owns at least 20% of the outstanding voting
securities of such Significant Transferee and no other Person Beneficially Owns
a greater

 

7

--------------------------------------------------------------------------------


 

percentage of the outstanding voting securities of such Significant Transferee
than the percentage owned by the Shareholder Group (a “Permitted Significant
Transferee”).  The Shareholder Group shall obtain the prior written consent of a
majority of the Independent Directors to any Transfer by the Shareholder Group
of any voting securities of a Permitted Significant Transferee if, at the time
of such Transfer, such Permitted Significant Transferee has a Total Ownership
Percentage of greater than 20% and such Transfer would result in (x) the
Shareholder Group Beneficially Owning less than 20% of the outstanding voting
securities of such Permitted Significant Transferee or (y) any other Person
Beneficially Owning a greater percentage of the outstanding voting securities of
such Permitted Significant Transferee than the percentage Beneficially Owned by
the Shareholder Group after giving effect to such Transfer.  Notwithstanding the
foregoing provisions of this Section 3.4, none of the restrictions of this
Section 3.4 shall apply to (i) a Transfer by any member of the Shareholder Group
of any of the Voting Securities in a public offering pursuant to which
reasonable efforts are made to achieve a wide distribution of such Voting
Securities, or (ii) a Transfer of Voting Securities among members of the
Shareholder Group, provided that any such transferee shall agree with the
Company in writing prior to each such Transfer to be bound by the terms of this
Agreement with respect to its Beneficial Ownership of Voting Securities.

 

Section 3.5  Charter and By-Laws.  During the term of this Agreement the Company
shall not, and the Shareholder Group shall not, and shall not facilitate any
effort to, amend, alter or repeal, or propose the amendment, alteration or
repeal of, any provision of the Charter or the By-Laws in any manner which is
inconsistent with the terms of this Agreement.  If at any time during the term
of this Agreement the provisions of this Agreement shall conflict with the
provisions of the Charter or the By-Laws, the parties shall use all reasonable
efforts, consistent with their fiduciary responsibilities, to cause the
provisions of the Charter and the By-Laws to be brought into conformity with the
provisions of this Agreement.

 

Section 3.6  Rights Agreement.  During the term of this Agreement, the Company
hereby agrees not to (i) amend any provision of the Rights Agreement in any
manner which is inconsistent with the terms of this Agreement and which
adversely affects the rights of the Shareholder Group under the terms of this
Agreement or (ii) adopt any new rights agreement which is inconsistent with the
terms of this Agreement and which adversely affects the rights of the
Shareholder Group under the terms of this Agreement.

 

Section 3.7  Special Meetings Requested by the Shareholder; Nominations.  In the
event that during the term of this Agreement the Shareholder Group requests a
special meeting of the stockholders of the Company in accordance with the
By-Laws, or the Shareholder Group nominates an alternative slate of directors to
the slate proposed by the Board at any annual meeting of stockholders of the
Company in accordance with the By-Laws, the Company hereby agrees that the
Company shall not, without the Shareholder’s consent, from the date of receipt
of such request for a special meeting or the date of receipt of such nomination,
as the case may be, until the adjournment of the requested special meeting or
the annual meeting, as the case may be, (i) take any action effecting a material
change in its capital structure, (ii) declare or pay a dividend (other than any
regular quarterly dividend), (iii) materially increase the compensation of any
executive officer or (iv) take any material action not in the ordinary course of
business; provided that this Section shall not restrict the ability of the
Company to comply with commitments entered into prior to the date of such
request.

 

8

--------------------------------------------------------------------------------


 

Section 3.8  No Agreements.  During the term of this Agreement, no member of the
Shareholder Group shall, directly or indirectly, enter into any agreement or
commitment with any member of the Pohlad Group with respect to the holding,
voting, acquisition or disposition of Voting Securities.

 

ARTICLE IV

 

EFFECTIVENESS AND TERMINATION

 

Section 4.1  Effectiveness.  This Agreement shall take effect immediately upon
its execution and shall remain in effect until it is terminated pursuant to
Section 4.2 hereof.

 

Section 4.2  Termination.  This Agreement shall terminate upon the earliest to
occur of the following:

 

(a)           The Shareholder Group’s Total Ownership Percentage falling below
15% at any time.

 

(b)           Subject to the provisions of Section 4.3, the consummation of a
Permitted Acquisition pursuant to which the Shareholder Group becomes the
Beneficial Owner of not less than that percentage of the Voting Power
attributable to all Voting Securities of the Company equal to 75%;

 

(c)           Two (2) years from the first date on which the following two
conditions are met: (i) the Shareholder Group has become the Beneficial Owner of
a percentage of the Voting Power attributable to all Voting Securities of the
Company which is greater than (x) 55%, but less than (y) 75%, and (ii) the
Shareholder Group has consummated a Shareholder Offer at a price which is not
less than the Minimum Price pursuant to which at least 10% of the Voting Power
attributable to Voting Securities not Beneficially Owned by the Shareholder
Group prior to such Shareholder Offer were acquired by the Shareholder Group.

 

(d)           Mutual written agreement of the Company and the Shareholder at any
time to terminate this Agreement, which termination shall occur at a time to be
fixed in such mutual agreement.

 

Section 4.3  Amendments Following Certain Acquisitions.  Following the
consummation of a Permitted Acquisition pursuant to which the Shareholder Group
becomes the Beneficial Owner of not less than that percentage of the Voting
Power attributable to all Voting Securities of the Company equal to 75%, the
Company agrees that for a period of 90 days after such Permitted Acquisition it
shall not, without the Shareholder’s consent, take any action or enter into any
agreement which (i) restricts the acquisition by the Shareholder Group of any
Voting Securities, notwithstanding that such acquisition is not a Permitted
Acquisition, (ii) restricts in any manner the transfer of any such Voting
Securities by the Shareholder Group, (iii) restricts any right of the
Shareholder Group specifically preserved under Section 3.1, (iv) otherwise
restricts in any manner the ability of any member of the Shareholder Group to
take any action with respect to Voting Securities, including, in the case of
clauses (i) through (iv), amending the Rights Agreement to provide for any such
restriction, (v) effects a material change in the capital

 

9

--------------------------------------------------------------------------------


 

structure, (vi) declares or pays a dividend (other than any regular quarterly
dividend), (vii) materially increases the compensation of any executive officer
or (viii) is a material action not in the ordinary course of business; provided
that this Section shall not restrict the ability of the Company to comply with
commitments entered into prior to the date of such Permitted Acquisition.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1  Injunctive Relief.  Each party hereto acknowledges that it would be
impossible to determine the amount of damages that would result from any breach
of any of the provisions of this Agreement and that the remedy at law for any
breach, or threatened breach, of any of such provisions would likely be
inadequate and, accordingly, agrees that each other party shall, in addition to
any other rights or remedies which it may have, be entitled to seek such
equitable and injunctive relief as may be available from any court of competent
jurisdiction to compel specific performance of, or restrain any party from
violating, any of such provisions.  In connection with any action or proceeding
for injunctive relief, each party hereto hereby waives the claim or defense that
a remedy at law alone is adequate and agrees, to the maximum extent permitted by
law, to have each provision of this Agreement specifically enforced against him
or it, without the necessity of posting bond or other security against him or
it, and consents to the entry of injunctive relief against him or it enjoining
or restraining any breach or threatened breach of such provisions of this
Agreement.

 

Section 5.2  Successors and Assigns.  This Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the Company and by the
Shareholder and their respective successors and permitted assigns, and no such
term or provision is for the benefit of, or intended to create any obligations
to, any other Person.

 

Section 5.3  Amendments; Waiver.

 

(a)           This Agreement may be amended only by an agreement in writing
executed by the parties hereto.  Any approval of an amendment of this Agreement
upon the part of the Company shall require the approval of a majority of the
Independent Directors at a duly convened meeting thereof.

 

(b)           Either party may waive in whole or in part any benefit or right
provided to it under this Agreement, such waiver being effective only if
contained in a writing executed by the waiving party.  No failure by any party
to insist upon the strict performance of any covenant, duty, agreement or
condition of this Agreement or to exercise any right or remedy consequent upon
breach thereof shall constitute a waiver of any such breach or of any other
covenant, duty, agreement or condition, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right accruing to it thereafter.  Any waiver of any benefit or right
provided to the Company under this Agreement shall require the approval of a
majority of the Board and a majority of the Independent Directors at a duly
convened meeting thereof.

 

10

--------------------------------------------------------------------------------


 

Section 5.4  Notices.  Except as otherwise provided in this Agreement, all
notices, requests, claims, demands, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
by hand, when delivered personally or by courier, three days after being
deposited in the mail (registered or certified mail, postage prepaid, return
receipt requested), or when received by facsimile transmission if promptly
confirmed by one of the foregoing means, as follows:

 

If to the Shareholder:

 

PepsiCo, Inc.

700 Anderson Hill Road

Purchase, NY 10577

Attention: General Counsel

Fax: (914) 253-3667

 

If to the Company:

 

PepsiAmericas, Inc.

4000 Dain Rauscher Plaza

60 South Sixth Street

Minneapolis, Minnesota 55402

Attention: Chief Executive Officer

Fax: (612) 661-3825

 

with a copy to:

 

Briggs and Morgan, P.A.

2200 IDS Center

80 S. 8th Street

Minneapolis, MN 55402

Attention:  Brian D. Wenger

Fax:  (612) 977-8650

 

or to such other address or facsimile number as either party may, from time to
time, designate in a written notice given in a like manner.

 

Section 5.5  Applicable Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware without giving
effect to principles of conflicts of law.

 

Section 5.6  Headings.  The descriptive headings of the several sections in this
Agreement are for convenience only and do not constitute a part of this
Agreement and shall not be deemed to limit or affect in any way the meaning or
interpretation of this Agreement.

 

Section 5.7  Integration.  This Agreement and the other writings referred to
herein or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter.  This Agreement
supersedes all prior agreements and

 

11

--------------------------------------------------------------------------------


 

understandings between the parties with respect to its subject matter.  There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to its subject matter other than those
expressly set forth or referred to herein.

 

Section 5.8  Severability.  If any term or provision of this Agreement or any
application thereof shall be declared or held invalid, illegal or unenforceable,
in whole or in part, whether generally or in any particular jurisdiction, such
provision shall be deemed amended to the extent, but only to the extent,
necessary to cure such invalidity, illegality or unenforceability, and the
validity, legality and enforceability of the remaining provisions, both
generally and in every other jurisdiction, shall not in any way be affected or
impaired thereby.

 

Section 5.9  Consent to Jurisdiction.  In connection with any suit, claim,
action or proceeding arising out of this Agreement, the Shareholder and the
Company each hereby consent to the in personam jurisdiction of the United States
federal courts and state courts located in the State of Delaware; the
Shareholder and the Company each agree that service in the manner set forth in
Section 5.4 hereof shall be valid and sufficient for all purposes; and the
Shareholder and the Company each agree to, and irrevocably waive any objection
based on forum non conveniens or venue not to, appear in any United States
federal court or state court located in the State of Delaware.

 

Section 5.10  Counterparts.  This Agreement may be executed by the parties
hereto in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SHAREHOLDER
AGREEMENT]

 

IN WITNESS WHEREOF, the Company and the Shareholder have caused this Agreement
to be duly executed by their respective authorized officers as of the date set
forth at the head of this Agreement.

 

 

PEPSIAMERICAS, INC.

 

 

 

 

 

By:

/s/ Robert C. Pohlad

 

 

 

  Name: Robert C. Pohlad

 

 

  Title: Chairman of the Board and
 Chief Executive Officer

 

 

 

PEPSICO, INC. (on behalf of itself and all
members of the Shareholder Group)

 

 

 

By:

/s/ Lionel L. Nowell III

 

 

 

  Name: Lionel L. Nowell III

 

 

  Title: Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------